Citation Nr: 0729220	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for acute 
schizoform psychosis, claimed as an emotional and mental 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from July 1976 to February 
1978 and from January 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that a prior rating decision, dated in May 
1981, denied service connection for a nervous condition.  
Since the veteran did not perfect his appeal of this rating 
decision by filing a substantive appeal within the applicable 
time period, the May 1981 rating decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

Although the January 2004 rating decision and August 2004 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence with respect to 
the issue of entitlement to service connection for acute 
schizoform psychosis, claimed as emotional and mental 
condition, the Board itself must make a determination as to 
whether evidence is new and material before addressing the 
merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C.A. §§ 5108, 7104(b)).  For this reason, the 
Board has listed the issue on the title page as whether new 
and material evidence has been submitted to reopen the claim 
for service connection for acute schizoform psychosis, 
claimed as emotional and mental condition.  

The veteran has submitted additional evidence consisting of 
his contentions directly to the Board.  This evidence has not 
yet been considered by the RO, the agency of original 
jurisdiction.  However, although these statements have not 
been accompanied by a waiver, they are essentially 
duplicative of argument the RO has already had the 
opportunity to consider.  Thus, the Board finds that the 
solicitation of a waiver and/or remand for initial 
consideration by the RO of this evidence is not required 
under 38 C.F.R. § 20.1304(c), particularly because the Board 
is remanding this case for other reasons, cited below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in July 2005, VA received a copy of a 
June 2005 fully favorable decision from the Social Security 
Administration (SSA) with respect to the veteran's claim for 
SSA benefits.  However, none of the SSA's records in 
connection with this determination have been associated with 
the claims file.  

When VA is put on notice of the existence of SSA records, as 
here, VA must seek to obtain those records before proceeding 
with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992); see also Marciniak v. Brown, 10 Vet. App. at 204.  As 
such, all relevant SSA records need to be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  When the development requested has 
been completed, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for acute schizoform 
psychosis, claimed as an emotional and 
mental condition.  The RO must consider 
all evidence received since the August 
2004 statement of the case.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





